Citation Nr: 1711060	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  10-24 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a cervical spine disorder, claimed as a neck strain, to include as secondary to service-connected low back disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Koria B. Stanton, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1970 to June 1972, including service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In November 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of that hearing has been associated with the record. 

This claim was remanded by the Board in May 2013 and May 2016 for additional development and now returns for further appellate review.  

Following the issuance of the supplemental statement of the case in August 2016, additional evidence was associated with the file; however, the Veteran's representative waived Agency of Original Jurisdiction (AOJ) consideration of such evidence in his January 2017 Appellant's Post-Remand Brief.  38 C.F.R. 
§ 20.1304(c) (2016).  Therefore, the Board may properly consider such newly received evidence. 

As noted by the Board in May 2016, the issue of whether new and material evidence has been received to reopen a claim for service connection for jungle rot of both feet was raised at the Veteran's November 2012 hearing, but it has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over this matter and it is once again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board initially remanded the Veteran's claim in May 2013 in order to afford him a VA examination so as to determine the nature and etiology of his neck disorder.  Thereafter, he underwent a VA examination in July 2013; however, as noted in the Board's May 2016 remand, while the opinion regarding direct service connection was adequate, the opinion regarding secondary service connection was not.  In this regard, while the examiner concluded that it is less likely than not that the Veteran's cervical spine disorder is secondary to or aggravated by his service-connected back disability, he provided no supporting rationale for this conclusion.  Therefore, the Board again remanded the claim in order to obtain an opinion regarding the relationship between the Veteran's cervical spine disorder and his service-connected low back disability.  

Such addendum opinion was obtained in June 2016.  However, the Board finds that, while the opinion adequately addresses whether the Veteran's service-connected low back disability caused his neck disorder, the opinion addressing aggravation is inadequate to decide the claim.  Specifically, the June 2016 VA examiner noted that the Veteran had a low back injury during service, and an exacerbation of low back pain beginning approximately in 2004; however, at that time, there was no mention of the development of neck pain.  Additionally, he noted that there were no subsequent medical records documenting that neck pain developed in relation to back pain.  The examiner also observed that there are records suggesting an alternate mechanism of a neck injury.  In this regard, he noted that records cite several instances, including trauma occurring around 1997 and two suicide attempts by hanging with rope around neck, that could have very specifically resulted in isolated neck injury.  The examiner ultimately concluded that it is less likely as not that the Veteran's cervical spine disease is related to his service-connected low back condition.  However, such opinion does not address whether the Veteran's service-connected low back disability aggravated his neck disorder.  See El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (holding that findings of "not due to," "not caused by," and "not related to" a service-connected disability are insufficient to address the question of aggravation under § 3.310(b)).  Thus, another remand is necessary in order to obtain an addendum opinion addressing such theory of entitlement. 

Accordingly, the case is REMANDED for the following action:

1.  Return the record to the VA examiner who conducted the October 2013 examination and rendered the June 2016 addendum opinion.  The record, to include a complete copy of this Remand, must be made available to and reviewed by the examiner.  If the October 2013/June 2016 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  

The electronic record, to include a copy of this Remand, should be forwarded for review by the examiner.  Based on review of the evidence contained therein, the examiner should specifically offer an opinion to the following: 

Is it at least as likely as not (at least a 50 percent probability) that the Veteran's cervical spine disorder is aggravated by his service-connected low back disability?

Please note that "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition beyond its natural progression versus a temporary flare-up of symptoms.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology. 

The examiner is notified that findings of "not due to," "not caused by," and "not related to" are insufficient to address the question of aggravation. 

The examiner's report must include a complete rationale for all opinions expressed. 

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




